Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    
  A. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 9, 17,  the prior art taught  by Preimesberger (US 20190026125 Al) in view of Trier (US 10346187 Bl) in view of Subramaniam (US 20110202685 Al)  do not teach on render obvious the limitations recited in claims 1, 9, 17, when taken in the context of the claims as a whole  first device coupled to the processor and including a third MCTP module, the third MCTP module to provide access to a first manageability feature of the first device; and a second device coupled to the processor and including a driver-based second manageability feature of the second device, wherein the second manageability feature is accessed via a second device driver, wherein the processor is further configured to instantiate the second device driver to access the second manageability feature; wherein the first MCTP module is configured to a) receive a first MCTP command from the second MCTP module via the BMC-To-OS communication link, the first MCTP command to configure the first manageability feature, and b) provide the first MCTP command to the third MCTP module without invoking a first driver associated with the first device, and is further configured to a) receive a second MCTP command from the first MCTP module via the BMC-to-OS communication link, the second MCTP command to configure the second manageability feature, b) translate the second MCTP command to a driver-based instruction, and c) provide the driver-based instruction to the second device driver to configure the second manageability feature as recited in the independent claims 1, 9, 17. Moreover, 
D.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/              Primary Examiner, Art Unit 2194